 

 

Case 1:19-cv- 01623- SES Document1 Filed 09/19/19 Page 1 of 22

FILED
HARRISBURG, PA

SEP 19 2019
UNITED STATES DISTRICT COURT {~)
FOR THE MIDDLE DISTRICT OF PENNSYPSANIA M
DEPUTY CLERK

ISSA G. ZIADEH
)45 South Washington Street
PO Box.219
Greencastle, PA 17225

Plaintiff
v. Civil No.

STERLING JEWELERS INC.
t/a Kay Jewelers, Store #1122
17301 Valley Mall Road, Unit 432
Hagerstown, MD 21740

Serve: STERLING JEWELERS INC.
t/a Kay Jewelers
c/o R.A., The Corporation" Trust, Inc.
2405 York Road, Suite 201
Lutherville Timonium, MD 21093

Also Serve: STERLING JEWELERS INC.
t/a Kay Jewelers
375 Ghent Road
Akron, Ohio 44333
And

COMENITY BANK

c/o R.A. The Corporation Trust Company
Corporation Trust Center

1209 Orange Street

Wilmington, Delaware 19801

And

COMENITY LLC

t/a Comenity Bank

c/o R.A. The Corporation Trust Company
Corporation Trust Center

1209 Orange Street

Wilmington, Delaware 19801

And

 
 

 

Case 1:19-cv-01623-SES Document1 Filed 09/19/19 Page 2 of 22

FARUKH BHUTTA
17301 Valley Mall Road, Unit 432
Hagerstown, MD 21740
Defendants
PLAINTIFF’S VERIFIED COMPLAINT

COMES NOW, the Plaintiff, Issa G. Ziadeh, pro se, and for his verified Complaint

respectfully states as follows:
| JURISDICTION AND VENUE

1. This is an action in part arising under the Fair Credit Reporting Act (““FCRA”), 15
U.S.C. §§1681-1681(x); and for intentional misrepresentation, negligent misrepresentation,
fraud, respondeat superior and conversion to obtain a money judgment or restitution, monetary
civil penalties and other equitable or injunctive relief arising out of Defendants’ violations of
the FCRA and the common laws of the United States of America.

2. This Court has jurisdiction over this matter under 28 U.S.C. §§ 1331, 1355 in that
the claim in part involves a federal question and is also based on 1332 (a)(1) diversity of
jurisdiction.

3. Venue is proper in the United States District Court for the Middle District of

Pennsylvania under 28 U.S.C. §§1391(b)-(c) and 395(a).

ARTICLE I STANDING
4. The Plaintiff, Issa G. Ziadeh, has standing to sue Defendants for violations of the
FCRA. Defendants’ violations are not merely procedural. The injuries sustained by Plaintiff
are particularized and sufficiently concrete, United States Supreme Court, Spokeo, Inc. v.

Robins, 136 S. Ct. 1540 (2016), for the purposes of Article II standing.

 
 

 

Case 1:19-cv-01623-SES Document1 Filed 09/19/19 Page 3 of 22

PLAINTIFF
5. This action is brought by Issa G. Ziadeh (hereinafter “Consumer” or “Issa”) who is a

resident of the Commonwealth of Pennsylvania.

DEFENDANTS

6. Defendant Sterling Jewelers Inc. t/a Kay Jewelers (“Kay” or “Kays”) is a for-profit
foreign corporation organized and existing under the laws of the State of Delaware with a
principal office located at 320 King Street, Alexandria, Virginia; headquarters located in
Akron, Ohio and with retail stores that operate throughout the State of Maryland. Kays also
possesses a business relationship or credit partnership with Comenity Bank or Comenity LLC.

7. Defendants Comenity Bank and Comenity LLC (hereinafter individually and
collectively also referred to as “Comenity”) is a state-chartered bank organized and existing
under the laws of the State of Delaware with a principal office located in Columbus Ohio.

8. Defendant Farukh Bhutta (“Frank”) is a resident of the state of Maryland or has
sufficient ties thereto in that Frank was a store manager between October 2009 to March of
2019 at Kay Jewelers located in Hagerstown, Maryland (the “Store”); and is currently

employed at Helzberg Diamonds located in Clarksburg, Maryland.

STATEMENT OF FACTS
9. On or about September 21, 2017, Consumer made a credit purchase from Kays on
Issa’s Kays-credit-card-account: The sale was made by Frank for an 18-karate gold chain and

an 18-karate gold cross (the “Special Purchase”).

 
 

 

Case 1:19-cv-01623-SES Document1 Filed 09/19/19 Page 4 of 22

10. On or about September 22, 2017, Kays billed Issa’s Kays-credit-card-account in the
amounts of $3,000 for the chain and $3,000 for the cross!.

11. Kays represented that the Special Purchase will take no more than six to eight
weeks to complete.

12. Approximately one year went by and the Special Purchase had not been completed.

13. At which time, Issa told Frank that Issa no longer wanted the Special Purchase
because of the delay; and Issa asked Frank to cancel the order.

14. Frank apologized for the long delay and kept insisting that Issa not cancel the order;
promising that the Special Order should be ready within approximately one month’s time.

15. In or about the month of October 2018, Frank contacted Issa and advised that the
chain and cross were finally ready to be picked-up. Issa went to the Store to pick-up the
Special Purchase. It was nicely displayed in a jewelry box.

16. Issa did not remove the Special Purchase from the jewelry box until Issa got home
that same day: In front of Issa’s wife, Tracy Ziadeh, and Issa’s daughter, Madison Ziadeh
(“Madison”), Issa removed the chain from the box and noticed that the chain was much longer
than what Issa had ordered and the cross was outrageously larger than what Issa had expected.

17. Issa returned the cross to Kays and asked Frank that it be cut down to a more
appropriate size. Frank drew a picture and a line was placed on all four ends of the cross to

designate where it should be cut-down.

 

' By this time, Issa had long standing business dealings with Frank, the store manager at Kays,
in that Issa had made thousands of dollars’ worth of purchases from the Store through Frank.
That is to say that Frank had earned a high level of trust from Issa, who relied on Frank to order
the same chain that Issa had previously purchased for Issa’s son, with the only difference being
that it be in 18 Karat gold.

 
 

 

Case 1:19-cv-01623-SES Document1 Filed 09/19/19 Page 5 of 22

18. Issa then noticed that the chain, because it was so long or because of a defect in
craftsmanship, did not sit flat on Issa’s neck.’

19. Frustrated over the whole ordeal, Issa returned the chain and the cross to Frank and
demanded a full refund. Kays does not dispute that the Special Purchase was returned to Kays.

20. At first, Kays refused to issue a refund.

21. After numerous communications between Issa and Frank, Frank advised Issa that
Kays under the circumstances finally agreed to refund the cost of the Special Purchase.

22. Two and then three months went by and Issa noticed that the charges for the subject
return did not yet appear on Issa’s Kays-credit-card-statement.

23. On two or three different occasions, Issa went to Kays to inform Frank that the
credit has not yet been issued or processed. Frank kept telling Issa that Frank’s working on it.

24. On the second or third occasion, Frank was on the phone with the credit card
company, Comenity, and said that it wanted to speak with management about issuing the credit,
even though management, as Frank had represented to Issa, had already approved the credit.

25. It then appeared to Issa that Frank was stalling and really had no intention of
issuing a credit to Issa’s Kays-credit-card-account.

26. In passing, Frank mentioned to Issa that Frank and his family were struggling
financially. Issa believed that Frank did not want to lose the commission for the sale of the
Special Purchase and therefore was reluctant to issue the subject credit.

27. Out of sympathy to Frank’s financial condition, Issa settled for and agreed to accept

a store credit in the amount of $6,000.

 
 

 

Case 1:19-cv-01623-SES Document1 Filed 09/19/19 Page 6 of 22

28. To be applied against this store credit, Issa purchased from Frank a 14-karate gold
chain (that matched the style of the chain that made-up part of the Special Purchase), with a
much shorter length, which Issa wanted to begin with (the “Correct Size Chain”).

29. The cost of the Correct Size Chain was applied against Issa’s $6,000 store credit.

30. Issa made another purchase or repair, the cost for which was also applied against
Issa’s $6,000 store credit.

31. After which point, Frank advised Issa that the remaining balance of the store credit
was $3,975.00, which Issa remembers joking with Frank to make it an even $4,000.00.

32. In late April of 2019, Issa’s daughter, Madison, wanted to purchase wedding bands
for her and her finance, Benjamin Funk; and Madison asked Issa if she can purchase them from
Kays, the cost of which to be applied against a portion of the remaining balance of Issa’s store
credit. Issa said of course you can.

33. Issa called Kays to speak with Frank about Madison’s interest and intention to visit
the store. Issa learned from the new manager that Frank is no longer with Kays; and that the
new manager was not aware of Issa’s store credit but would look into it, and with great
customer service promised that it would be resolved. The new manager told Issa that someone
from Kays will contact Issa in one week.

34. After one week went by, and with no contact from Kays, Issa called Kays customer
service and explained the whole situation, and this conversation was recorded by Kays. Kays
customer service said that someone from management will contact Issa regarding the matter.

35. Approximately one week later, in early May of 2019, “John” from Kay’s customer
care contacted Issa and told Issa that John has investigated the matter and concluded that Issa is

not entitled to the remaining balance of Issa’s store credit. Issa plead with John to please

 
 

 

Case 1:19-cv-01623-SES Document1 Filed 09/19/19 Page 7 of 22

consult with Frank regarding said store credit; that Frank will straighten this whole thing out.
John said that he will not reach out to Frank, simply on the basis that Frank was no longer
employed with Kays. All conversations between Issa and John were recorded by Kays.
36. Needless to say, after being left under the impression that Frank failed to document
Issa’s entitlement to the remaining balance of Issa’s store credit in the amount of $3,975.00,
Issa was very disappointed. Issa felt helpless and suffered from severe anguish including
emotional and mental distress. Madison and her finance were forced to pay out of pocket for
their wedding bands. It is noteworthy to point out that Issa has no information as to the reason
that Frank ended his employment with Kays and went to work for Helzberg Diamonds.
37. Issa prayed and sought out to locate Frank; searched google and social media; and
Issa was finally able to locate Frank on Facebook. Frank’s Facebook account revealed that
effective March 2019 to the present, Frank (became) and is a store manager at Helzberg
Diamonds, located at 22705 Clarksburg Road, Suite 928, Clarksburg, MD 20871; and
38. On or about May D6, 2019, Issa sent a Facebook friend request to Frank and a text
via Facebook messenger, which reads as follows:
| “Hi Frank, its Issa. Madison and Ben are getting married and Madison
wanted to use a portion of the remaining credit to purchase wedding bands. I
called the store and learned that you are no longer there. You left Kay Jewelers
without letting them know that I have a store credit left in approximately the
amount of $4,000.00. They are treating me like I’m some kind of criminal.
Saying that I’m not entitled to the rest of the credit left after returning the 18-
karat gold chain and cross (which took over a year to complete). Please help

me clarify things with Kays. I asked them to call you so that you can let them

 
 

 

Case 1:19-cv-01623-SES Document1 Filed 09/19/19 Page 8 of 22

know of the remaining credit and they refused to even call you. Please call me
or send me an email. issaz@comcast.net Thanks, issa”
39. To Issa’s surprise and dismay, as of May 30, 2019, Frank had not responded to
Issa’s Facebook friend request and message. Issa feeling helpless sought out to individually
prove Issa’s entitlement to the remaining balance of the subject store credit.
40. On May 31, 2019, Issa sent a letter to both Kays and to Comenity (the “May 3 1%
Letter”), to dispute the balance due on Issa’s Kays-credit-card-account in an amount equivalent

to the remaining balance of Issa’s store credit, which reads in relevant part as follows:

Re: Demand for Verification
Total Alleged Debt: $5,374.48; Disputed Amount: $3,975.00
Ref. Account No. 7788-5040-5390-1371
Issa G. Ziadeh (hereinafter “Consumer’)
45 South Washington Street, P.O. Box 219, Greencastle, PA 17225
Law Firm File No. 7961

Noting that,

According te the Fair Credit Reporting Act. § G11 [15 USC. §16&1 i) ifthe completeness or
accuracy of any item of information contained in a consumer's fle at a consumer reporting
agency is disputed by the consumer and the consumer notifies the agency directly ef such
dispute, the agency shail investigate free of charge and record the current status of the
disputed information, or delete the item from the file, before the end of the 30-day period
beginning on the date on which the agency receives the notice of the dispute from the
censumer, Whenever a statement of a dispute made, the consumer reporting agency shall, in
any subsequent consumer report containing the information in question, clearly note that it is
disputed by the consumer. Accordingly, Consumer hereby disputes the accuracy of the
alleged debt, and demands that your agency record the status of the disputed information
such that itis clearly noted that it is disputed, or otherwise delete the item from the fle

Also noting that,

According to § 609/15 USC. §1681 gj, Every consumer reporting agency shail, upon request,
clearly and accurately disclose te the consumer: (1) All information in the consumer's file at
‘the time of the request; (2) The sources of the information; and (3) ldentification of each
person that procured a consumer report. Accordingly, Consumer requests (1) All
information in the conswmer's file: (2) The sources of the information; and (3)
‘Identification of each person that procured a consumer report.

 
 

 

Case 1:19-cv-01623-SES Document1 Filed 09/19/19 Page 9 of 22

Also noting that,

NOTICE TO ORIGINAL CREDITOR: § G23. Responsibilities of furnishers of infor mation | i
to consumer reporting agencies [15 U.S.C. § 1681 s-2]: Duty of furnishers of information|
to provide accurate information: Duty te provide notice of dispute. ifthe completeness or '
accuracy of any information furnished by any person to any consumer reporting agency is

disputed to such person by a consumer, the person may not furnish the Infernration to any:
consumer reporting agency without notice that such information is disputed by the

cr
i
i
i
\
i
i
i
'eonsumer, 0000 ;

And noting or demanding that,

Consumer disputes the above referenced disputed amount and, pursuant to 15 USC 16922
Sec, 809 (b) of the FOCPA. Consumer has the right to and hereby requests validation of the
alleged debt that you say Consumer owes. | Provide the following:

* tltemization of alleged debt, including principal. interest and costs:

* Dates the alleged debt became due and payable: _

* Complete accounting of alleged debt, including payment history: or

* Statements of account from the date of original extension of credit to Consumer
through the date on which you respond to this demand for verification.

lease mall your response to the undersigned to the address that appears on this
letterhead. If your offices fail to respond to this validation request within 30 days from the
date of your receipt, all references to this account must be deleted and completely removed -
_ from Consumer's credit Ale and a copy of such deletion request shall be sent to the :
» undersigned.

Respectfully.

 

ssa G. Ziadeh, Esquire
41. Comenity did not respond to the May 31* Letter, but Kays did respond per its letter
dated, June 4, 2019, which reads that “We have validated your account: our records indicate the
Long Live Love credit cardaccount [sic] was opened on Nov. 28, 2014... and has a balance of
$5,111.46. Please find enclosed a copy of the billing statement(s) that you have requested.”
As stated above, Comenity failed to respond and utterly failed to provide Issa with all the
information in Consumer’s file; and Kays provided only the most recent or twelve months of

statements, which reflect only payments and no charges.

 
 

Case 1:19-cv-01623-SES Document1 Filed 09/19/19 Page 10 of 22

42. In response to this failure to provide copies of all relevant documents and Kay’s
lack of meaningful investigation, Issa wrote another letter to both Kays and to Comenity dated,

June 30, 2019, (the “June 30" Letter”) which reads in relevant part as follows:

On May 28, 2019, and pursuant to § 609/15 U.S.C. §1681 g) of the FCRA, Consumer .
requested that your offices clearly and accurately disclose to Consumer: (1) All information
; (2) The sources of the information; and [ ay

in Consumer's File at the time of the requesk
identification of each person that procured a consumer report (a copy of said letter is
attached hereto), In response to this request, you sent the attached letter, dated
06/04/2019, and provided statements (copies of which are also attached), but only for the
following time-periods:

  

 

 
 
 

 

Date Purchases Balance
OMOLE 5 5 1676.65
oayaisis § 5 TAT5.41
oo/oi/1e8 § 5 7,273.40
1a fs & § 7,069.33
11/04/18 $ § 6,863.49
124s 3 - $8 6,656.01
mos 5 ~ § 6,446.90
oofoLs1e s - § 6,235.83
Oe/o1is 5 5 6,023.47
mMyor1s 5 - § 5,808.80
osfoyfig $s 6 5,892.49
o6/o1/19 $ ~ 8 5378.48

failed to provide copies of statements for the following time periods:

Beane ante eres te

  

if i

Snes aR

: Please provide copies of statements for said time-periods, specifically from Now, 2014
through June of 2017, within 20 days from the date of this letter,

 

 
 

 

Case 1:19-cv-01623-SES Document1 Filed 09/19/19 Page 11 of 22

43. Kays did not respond to the June 30" Letter, but Comenity did per its letter dated
July 2, 2019, which notes that “We have validated the account...” and “We have also
investigated the information reported on the credit file and we found the information we are
reporting to be accurate.”, and Comenity, just like Kays, enclosed only the most recent or
twelve months of statements, which reflect only payments and no charges, again failing to
provide Issa with all the information is Consumer’s credit file.

44. Prior to Issa’s June 30" Letter, on June 26, 2019 at 1:03 PM, Frank finally
responded to Issa’s Facebook message. Frank wrote as follows:

“Hello Mr. Issa, Iam sorry that I don’t have the opportunity to resolve this for you.

However, I documented everything under your clienteling profile. They have access

to it and you are entitled to that credit.”

45. It would appear that Kays reviewed the “clienteling profile”, which is referenced in
Frank’s message, but Kays intentionally chose not to honor the information documented
therein. Issa continued to wonder, “Why is Kays treating me this way?” John at Kays did not
tell Issa that John reviewed what Franks calls the “clienteling profile” but only that John would
not reach out to Frank to obtain clarity and thus, Kays failed to conduct a meaningful
investigation over Issa’s claimed entitlement to the remaining balance of Issa’s store credit.

46. Asa result of refusing to conduct a meaningful investigation, or otherwise ignoring
the facts of the investigation, Kays reported inaccurate information to Kay’s credit reporting
agency, Comenity.

47. Consumer informed Kays that Consumer disputes the accuracy of the information

furnished by Kays to Comenity. Kays continues to furnish the information to Comenity, the

 
 

Case 1:19-cv-01623-SES Document1 Filed 09/19/19 Page 12 of 22

Credit Reporting Agency, without providing notice that such information is disputed by the
Consumer.

48. Comenity utterly failed to comply with §609 of 15 U.S.C. §1681g in that it failed to
provide (1) All information in the consumer’s file at the time of the request; Q2) the sources of

the information; and (3) Identification of person that procured a consumer report.

THE FAIR CREDIT REPORTING ACT
The FCRA was enacted in 1970 and became effective on April 25, 1971, and has been
in force since that date. In 1996, the FCRA was amended extensively by Congress. Among
other things, Congress added Section 623 of the Act, which became effective on October 1,
1997. Section 621 if the FCRA, 15 U.S.C. §1681s authorizes a consumer to enforce
compliance with the FCRA by all persons subject thereto except to the extent that enforcement
specifically is committed to some other governmental agency, irrespective of whether the

person is engaged in commerce or meets any other jurisdictional test set forth by the FTC Act.

VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
COUNT 1
49. Section 623(a) of the FCRA describes the duties of furnishers to provide accurate
information to Credit Reporting Agencies. The acts and practices of Kays as alleged constitute
violations of the Section 623(a)(1)(B) of the FCRA, 15 US.C. § 1681s-2(a)(1)(B), and
constitute unfair and deceptive acts or practices in violation of Section 5(a) of the FTC Act, 15

U.S.C. § 45(a).

 

 
 

 

Case 1:19-cv-01623-SES Document 1 Filed 09/19/19 Page 13 of 22

COUNT I
50. Section 623(b)(1) of the FCRA requires furnishers of information to Credit
Reporting Agencies to conduct an investigation when the furnisher receives notice of dispute
from the Credit Reporting Agency in accordance with the provisions of Section 611(a)(2) of the
FCRA, 15 U.S.C. § 1681i(a)(2), and to report the results of the investigation to the Credit
Reporting Agency. The acts and practices of Kays as alleged constitute violations of Section
623(b) of the FCRA, 15 U.S.C. § 1681s-2(b), and also constitute unfair acts or practices in

violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).

COUNT III
51. Section 623(a)(3) of the FCRA provides that if the completeness or accuracy of any
information furnished by any person to any Credit Reporting Agency is disputed to such person
by any consumer, the information must be noted as disputed in the information reported by
such person to any Credit Reporting Agency. This provision does not require consumer
disputes be in writing. The acts and practices of Comenity as alleged constitutes violations of
Section 623(a)(3) of the FCRA, 15 U.S.C. § 1681s-2(a)(3), and also constitute unfair or

deceptive acts or practices in violation of the Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).

COUNT IV
52. Section 609 [15 U.S.C. §1681 g] provides that every consumer reporting agency
shall, upon request, clearly and accurately disclose to the consumer (1) All information in the
consumer’s file at the time of the request; (2) The sources of the information; and (3)

Identification of each person that procured a consumer report. The acts and practices of

 
 

 

Case 1:19-cv-01623-SES Document1 Filed 09/19/19 Page 14 of 22

Comenity as alleged constitutes violations of Section 609 of the FCRA, [15 U.S.C. § 1681 g],
and also constitute unfair or deceptive acts or practices in violation of the Section 5(a) of the
FTC Act, 15 U.S.C. § 45(a).

COUNT V

Intentional Misrepresentation
“A claim for intentional misrepresentation requires proof of the following elements: (1) that a
representation made by a party was false; (2) that either its falsity was known to that party or
the misrepresentation was made with such reckless indifference to truth to impute knowledge to
him; (3) that the misrepresentation was made for the purpose of defrauding some other person;
(4) that that person not only relied upon the misrepresentation but had the right to rely upon it
with full belief of its truth, and that he would not have done the thing from which damage
resulted if it had not been made; and (5) that that person suffered damage directly resulting
from the misrepresentation. B.N. V._K.K., 312 Md. 135, 149, 538 A.2d 1175 (1988) (quoting
Suburban Mgmt. v. Johnson, 236 Md. 455, 460, 204 A.2d 326 (1964)). Accord Moscarillo v.
Prof'l Risk Mgmt. Servs., Inc., 398 Md. 529, 544, 92] A.2d 245 (2007).”

53. In exchange for return of the Special Purchase to the Kays store, Frank represented
to Issa that Kay’s management, “after much deliberation” finally agreed to refund $6,000.00 or
credit Issa’s Comenity credit card account; Frank’s said representation was false because, upon
information and belief, Kays management did not provide such authorization; that Frank knew
it was false because, upon information and belief, said refund or credit was never applied to
Issa’s Kay’s or Comenity credit-card-account; Frank’s representation was in fact made for the
purpose of defrauding Issa from his refund in that Frank’s intention, with knowledge of Issa’s
love for jewelry, was to provide Issa with a store credit and constructively force Issa to
purchase more jewelry from Kays, up to the amount of the store credit; Issa fully believed and

reasonably relied upon Frank’s representation that Kays would refund the $6,000.00; as a result

 
 

 

Case 1:19-cv-01623-SES Document1 Filed 09/19/19 Page 15 of 22

of Frank’s misrepresentation, Issa suffered financial damages by not realizing the benefit of his

remaining $3,975.00 store credit.

COUNT VI
Negligent Misrepresentation

“The tort of negligent misrepresentation requires proof of the following elements: (1) the
defendant, owing a duty of care to the plaintiff, negligently assets a false statement; (2) the
defendant intends that his statement will be acted upon by the plaintiff; (3) the defendant has
knowledge that the plaintiff will probably rely on the statement, which, if erroneous, will cause
loss or injury; (4) the plaintiff, justifiably, takes action in reliance on the statement; and (5) the
plaintiff suffers damage proximately caused by the defendant’s negligence. Martens Chevrolet.

Inc. v. Seney, 292 Md. 328, 337, 439 A.2d 534 (1982); Weisman v. Connors, 312 Md. 428, 444,
540 A.2d 783 (1988).”

 

54. In exchange for return of the Special Purchase to the Kays store, Frank represented
to Issa that Kay’s management, “after much deliberation” finally agreed to refund $6,000.00 or
credit Issa’s Comenity credit card account; Frank’s said representation was false because, upon
information and belief, Kays management did not provide such authorization; that Frank knew
it was false because, upon information and belief, said refund or credit was never applied to
Issa’s Comenity credit card account; Frank’s representation was in fact made for the purpose of
defrauding Issa from his refund in that Frank’s intention, with knowledge of Issa’s love for
jewelry, was to provide Issa with a store credit and constructively force Issa to purchase more
jewelry from Kays, up to the amount of the store credit; Issa fully believed and reasonably
relied upon Frank’s representation that Kays would refund the $6,000.00; as a result of Frank’s

misrepresentation, Issa suffered financial damages by not realizing the benefit of his remaining

$3,975.00 store credit.

 
 

 

Case 1:19-cv-01623-SES Document 1 Filed 09/19/19 Page 16 of 22

COUNT VII
Fraud, Intentional Misrepresentation by Concealment or Fraudulent Concealment

«The elements of a civil action for fraud are:

“(1) that the defendant made a false representation to the plaintiff, (2) that its falsity
was either known to the defendant or that the representation was made with reckless
indifference as to its truth, (3) that the misrepresentation was made for the purpose of
defrauding the plaintiff, (4) that the plaintiff relied on the misrepresentation and had the right to
rely on it, and (5) that the plaintiff suffered compensable injury resulting from the
misrepresentation.” Maryland Environmental Trust v. Gaynor, 370 Md. 89, 97, 803 A.2d 512
(2002) (quoting VF Corp. v. Wrexham Aviation, 350 Md. 693, 703, 715 A.2d 188 (1998) (in
turn quoting Nails v. S & R, Inc., 334 Md. 398, 415, 639 A.2d 660 (1994))); see also Gross v.
Sussex, Inc., 332 Md. 247, 257-58, 630 A.2d 1156 (1993); Martens Chevrolet, Inc. v. Seney,
292 Md. 328, 333-34, 439 A.2d 534 (1982).

The misrepresentation element of the tort of fraud may be based on an affirmative
misrepresentation of fact; a concealment of fact, which includes a partially misleading
disclosure; or a non-disclosure of fact in the face of a duty to disclose. See Lubore v. RPM
Assocs., Inc., 109 Md.App. 312, 329-31, 674 A.2d 547 (1996). A person commits fraud by
concealment when he engages in a deceptive act or contrivance intended to hide information,
mislead, avoid suspicion, or prevent further inquiry into a material matter. U.S. v. Colton, 231
F.3d 890, 898-900 (4th Cir.2000).

In a recent case discussing a claim of fraud by concealment, the federal district court in
Maryland, applying Maryland law, further explained: In order to prevail on a claim of
intentional misrepresentation by concealment, or fraudulent concealment, Plaintiff must prove
the following elements: (1) Defendant owed Plaintiff a duty to disclose a material fact; (2)
Defendant failed to disclose that fact; (3) Defendant intended to defraud or deceive Plaintiff;
(4) Plaintiff took action in justifiable reliance on the concealment; and (5) Plaintiff suffered
damages as a result of the Defendant's concealment. See Green v. H & R Block, Inc., 355
Md. 488, 525, 735 A.2d 1039, 1059 (1999) (citing Finch v. Hughes Aircraft Co., 57 Md.App.
190, 231-32, 469 A.2d 867, 888 (1984)). Plaintiff must prove either that Defendant had a

 
 

 

Case 1:19-cv-01623-SES Document 1 Filed 09/19/19 Page 17 of 22

duty to disclose a material fact to them and failed to do so, or that Defendant concealed a

material fact for the purpose of defrauding Plaintiff.

' Punitive Damages
On June 1, 2016, the Court of Special Appeals of Maryland issued an opinion in /st

Team Fitness, LLC, et al. v. Francesco Illiano, No. 0136, Sept. Term 2015 (Md. Ct. Spec. App.
Jun. 1, 2016) Plaintiffs who seek to recover punitive damages in Maryland in cases like [/liano
| bear the hefty burden to establish actual malice — i.e., actual knowledge of the false
representations — by clear and convincing evidence. Thus, in cases where plaintiffs fail to
plead or prove sufficient facts to meet their burden, Maryland courts will likely decline to

award punitive damages.”

55. Frank represented to Issa that Frank was finally able to convince management to
issue a credit to Issa’s Kays credit-card-account. Upon information and belief, management
never agreed to do this and thus, Frank made a false representation to Issa; that its falsity was
either known to Frank or that the representation was made by Frank with reckless indifference
as to its truth; that misrepresentation was made for the purpose of defrauding Issa (leading Issa
to believe that Kays would credit Issa’s Kays credit-card-account; when it appears now that
|| Kays was not even willing to give Issa a store credit); that Issa relied on the misrepresentation
and had the right to rely on it; and Issa suffered compensable injury resulting from the
misrepresentation. Frank had actual knowledge of the false representation, which would entitle
Issa to claim punitive damages against both Frank and Kays.

COUNT VIII

Respondeat Superior
According to 455 Md. 188, 210; 166.A.3d 1026, 1039 2017, The simple test remains

whether the employee’s acts “were within the scope of his employment; not whether they were
done while prosecuting the master’s business, but whether they were done by the servant in

furtherance thereof, and were such as may fairly be said to have been authorized by him.”

 
 

 

Case 1:19-cv-01623-SES Document1 Filed 09/19/19 Page 18 of 22

Sawyer, 322 Md. At 255, 587 A.2d at 470. Express authorization is not required. The analysis
considers instead, “whether the act was such as was incident to the performance of the duties

entrusted to him by the master, even though in opposition to his express and positive orders.”

993

Id. Another fact is whether the “employee’s conduct was ‘expectable’ or ‘foreseeable’.

Sawyer, 322 Md. At 256, 587 A.2d at 470.

56. Under the legal theory of respondeat superior, Kays is bound by the product of
Frank’s misrepresentation to Issa, that product being that Issa is entitled to a store credit for the
Special Purchase in full amount of $6,000.00, which misrepresentation was done during and
within the scope of Frank’s employment as Manager for Kays; that the product of said
misrepresentation (namely, the store credit) was done in furtherance (or for the benefit) of
Kays, because Issa’s remedy would be limited to making more in-store purchases, up to and not
exceeding the $6,000 store credit.

COUNT IX
Conversion

“According to 189 Md. App. 310, 337, 984 A.2d 361, 377 (2009), Conversion has been
defined as “any distinct act of ownership or dominion exerted by one person over the personal
property of another in denial of his right or inconsistent with it”. Darcars Motors of Silver
Spring, Inc. v. Borzym, 379 Md. 249, 261, 841 A.2d 828 (2004) (quoting Allied Inv. Corp. v.
Jasen, 354 Md_ 547, 560, 731 A.2d 957 (1999)).”

57. The effect of Kay’s position to deny Issa his right to the remainder of Issa’s store
credit is in effect conversion. Kays accepted the return of the Special Purchase; allowed Issa
through Frank to make purchases against Issa’s store credit, which reduced the amount of his
store credit from $6,000.00 to $3,975.00; and now Kays is denying Issa’s entitlement to the

remainder of said store credit in the amount of $3,975.00.

 
 

 

Case 1:19-cv-01623-SES Document 1 Filed 09/19/19 Page 19 of 22

WHEREFORE, the Plaintiff, Issa G. Ziadeh, respectfully demands:

1. That judgment be entered against the Defendants, COMENITY BANK and
COMENITY LLC, in the principal amount of $3,975.00, reasonable attorney’s fees in the
amount of $3,000.00, as the Honorable Judge of said Court deems just and proper, civil
penalties in the amount of $1,000.00 or more for each violation, plus post-judgment interest to
accrue at the legal rate;

2. That judgment be entered against the Defendant, STERLING JEWELERS INC., in
the principal amount of $3,975.00, reasonable attorney’s fees in the amount of $3,000.00, as the
Honorable Judge of said Court deems just and proper, civil penalties in the amount of
$1,000.00 or more for each violation, punitive damages in the amount of $1,000,000.00, plus
post-judgment interest to accrue at the legal rate;

3. That Judgment be entered against the Defendant, FARUKH BHUTTA, in the
principal amount of $3,975.00, reasonable attorney’s fees in the amount of $3,000.00 and
punitive damages in the amount to be determined by the Honorable Judge of said court to be
just and proper, plus post-judgment interest to accrue at the legal rate;

4. Plaintiff respectfully requests any other and further appropriate relief as the nature of

Plaintiff's cause may require and as the Court deems just and proper.

PLAINTIFF'S VERIFICATION
I, Issa G. Ziadeh, the undersigned, state as follows: I am over 18 years of age; I am the
individual harmed by Defendants’ actions including intentional and negligent misconduct,
which amounted to theft or conversion of my personal property; I have reviewed Plaintiff's
Complaint, statement of facts, and attachments; and I, Issa G. Ziadeh, hereby declare and

affirm under the penalties of perjury that the statement of acts or allegations and beliefs set

 
 

 

Case 1:19-cv-01623-SES Document1 Filed 09/19/19 Page 20 of 22

forth in Plaintiff's Verified Complaint are true and accurate to the best of my personal

knowledge, information and belief.

 

“a ae ran a 7
Yee! _F~2- AIF
AFFIART, fssa G. Ziadeh _é

PLAINTIFF'S REQUEST FOR JURY TRIAL
L, Issa G. Ziadeh, the Plaintiff referenced herein, hereby request a jury trial.

», <b Go (-7- 2019

Issa G. Ziadeh Date

RESPECTFULLY SUBMITTED,

ISSA G. ZIADEH

45 South Washington Street -
P.O. Box 219

Greencastle, PA 17225
Phone: 717-643-0773
“Fax: 717-643-1017
issaz@comcast.net

Pro Se Plaintiff

 

 
 

  
  
 

‘Case 1:19-cv-01623-SES Document1 Filed 09/19/19... Page 21 of 22

 

 

 

 

 

 

    
  

 

 

 

 

 

   

 

  

\ PRESS FIRMLY TO SEAL. e -- PRIORITY MAIL
\ : i | re POSTAGE REQUIRED |
[RPE Retal .
| US POSTAGE PAID
Origin: 17225
$0 00 09/18/19
E 4133160225-07
PRIORITY MAIL 1-DAY ®

+ Lb 850 Oz [2 . -
4005 A att LAW OFFICES

: oer . ISSA G. ZIADEH, P.C.

EXPECTED DELIVERY DAY: 09/19/19 . . 7 oe . CENTRAL COLLECTIONS B.C

we POST OFFICE Box 219
HIP | . GREENCASTLE , PA 17225
TO: | a VS. Disinct Court
2 AEG PA 17101-1714 | Anda le vem of re
NUMBER IP Walnut Sireér

RACKING NUMBER | AB Wi -

iil | | II “ “ . -

2061 9261 2738 42 ae
HARRISBURG, PA
SEP 19 2019
PER
DEPUTY CLERK”
AMT astrus ar uses.come

-P§00001000014 OD: 12.5 x 9.5 ORDER FREE SUPPLIES ONLINE

 

 
Case 1:19-cv-01623-SES Document 1 Filed 09/19/19 Page 22 of 22

 

 

   
  

        

id a7
+
ve

_ Awiil ee:
ooheckss co

      
